Exhibit 10.1




THE SECURITIES WHICH ARE THE SUBJECT OF THIS AGREEMENT HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 (THE “1933 ACT”) NOR REGISTERED UNDER ANY STATE
SECURITIES LAWS AND ARE “RESTRICTED SECURITIES” AS THAT TERM IS DEFINED IN RULE
144, UNDER THE 1933 ACT. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,OR
OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE 1933 ACT, OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE 1933
ACT THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO THE SATISFACTION OF THE
COMPANY.  







AGREEMENT FOR THE EXCHANGE OF COMMON STOCK




Agreement made this 8th day of August, 2006, by and between Greens Worldwide,
Incorporated, an Arizona corporation, OTCBB GRWW (the “Issuer”) and

Tarheel Tour Inc., a North Carolina Corporation, (the “Company”), and the
shareholders of Company, (the “Shareholders”).




In consideration of the mutual promises, covenants, and representations
contained herein, and other good and valuable consideration,




THE PARTIES HERETO AGREE AS FOLLOWS:




1.

TERMS.  

Subject to the terms and conditions of this Agreement, the Issuer agrees:

i. that the total common shares issued and outstanding of the Issuer at Closing
shall be approximately twenty million shares without giving effect to this
transaction.  

ii. that the Issuer at Closing shall transfer to the Shareholders, shares of
common stock of Issuer, no par value, in exchange for 100% of the issued and
outstanding shares of Company, such that Company shall become a wholly owned
subsidiary of the Issuer. The number of shares of Issuer to be issued to each
shareholder in his respective percentage of Company stock ownership shall be
computed by dividing the average closing price, as reported in the Wall Street
Journal, for the ten trading days preceding the announcement and press release
into the amount of $800,000 and the number of shares of Issuer to be issued to
shareholders upon the completion of an audit of Company’s books and records
shall be computed by dividing the average closing price of Issuer for the ten
trading days preceding the filing of the 8Ka into the amount of $200,000. Total
purchase price is $1 million, and is subject to a pro rata adjustment if the
audit reflects less than $1 million in revenue for the calendar year 2005.

Each shareholder shall also receive at closing, a warrant to purchase 50,000
shares of the issuer at a price of $.50 per share, with said warrant expiring on
December 31, 2006, 50,000 shares of the issuer at $.75 per share, with said
warrant expiring December 31, 2007, 50,000 shares of the issuer at a price of
$1.00 per share, with said warrant expiring December 31, 2008, and 50,000 shares
of the issuer at a price of $1.50 per share, with said warrant expiring December
31, 2009.





1







--------------------------------------------------------------------------------




iii. that the Issuer requires the Company to

 

a)

Provide a financial statement for the periods ending 12-31-04 and 12-31-05, on a
calendar year basis to the Issuer’s auditor, Most and Company, LLC, New York,
NY, at Closing with said statements to be in a condition for the auditor to
complete the audit without additional preparation expense.




b)

Agree to the announcement of the transaction with the SEC on form 8K within four
days of the execution of this definitive agreement and within 4 days of the
Closing if required by the rules of the Securities and Exchange Commission.




iv. that this transaction is subject to delivery by the Issuer, Company and
Shareholders of all required documents and financial statements pre and post
closing to effectuate the transaction.

 

v. that Issuer and Company shall take all necessary corporate actions so that at
closing, all actions required of Issuer and Company will be in accordance with
the Bylaws of Issuer.




2.

REPRESENTATIONS  OF ISSUER  Issuer is in good standing under the laws of
Arizona, and has all necessary corporate powers to own properties and carry on a
business, and is duly qualified to do business and is in good standing in
Arizona and all other states where doing business.  All actions taken by the
incorporators, directors and shareholders of Issuer have been valid and in
accordance with the laws of the State of Arizona.




i.

Capital.  The authorized capital stock of Issuer consists of One Hundred Million
(100,000,000) shares of common stock, no par value of which approximately 20
million Shares are issued and outstanding, and Five Million (5,000,000)
preferred shares, par value $10, of which none are issued and outstanding. All
outstanding shares are fully paid and non-assessable, free of pre-emptive
rights.  At the Closing, there will be no outstanding subscriptions, options,
rights, warrants, convertible securities, or other agreements or commitments
obligating Issuer to issue or to transfer from treasury any additional shares of
its capital stock other than as disclosed in the Issuer’s SEC filings.




ii.

SEC Reports.  Issuer has filed all required forms, reports, statements,
schedules and other documents with the Securities and Exchange Commission
(“SEC”) since June 30, 2005 (collectively, the “Issuer SEC Reports”). The
financial statements, including all related notes and schedules, contained in
the Issuer SEC Reports (or incorporated by reference therein) fairly present the
consolidated financial position of Issuer as at the respective dates thereof and
the consolidated results of operations and cash flows of Issuer for the periods
indicated in accordance with generally accepted accounting principles (“GAAP”)
applied on a consistent basis throughout the periods involved (except for
changes in accounting principles disclosed in the notes thereto) and subject in
the case of interim financial statements to normal year-end adjustments and the
absence of notes.  For purposes of this Agreement, the balance sheet of Issuer
as of March 30, 2006, is referred to as the “Issuer Balance Sheet” and the date
thereof is referred to as the “Issuer Balance Sheet Date”.





2







--------------------------------------------------------------------------------




iii.

Absence of Changes.  Since the Issuer Balance Sheet Date, there has not been any
change in the financial condition or operations of Issuer, except changes in the
ordinary course of business, which changes have not in the aggregate been
materially adverse to Issuer.




iv.

Liabilities.  Issuer does not have any debt, liability, or obligation of any
nature, whether accrued, absolute, contingent, or otherwise, and whether due or
to become due, that is not reflected on the Issuers Balance Sheet.  Issuer is
not aware of any pending, threatened, or asserted claims, lawsuits or
contingencies involving Issuer or its common stock.  There is no material
dispute of any kind between Issuer and any third party, and no such dispute will
exist at Closing not fully disclosed to Company.  




v.

Ability to Carry Out Obligations.  Issuer has the right, power, and authority to
enter into and perform its obligations under this Agreement. The execution and
delivery of this Agreement by Issuer and the performance by Issuer of its
obligations hereunder will not cause, constitute, or conflict with or result in
(a) any breach or violation or any of the provisions of or constitute a default
under any license, indenture, mortgage, charter, instrument, articles of
incorporation, bylaw, or other agreement or instrument to which Issuer is a
party, or by which it may be bound, nor will any consents or authorizations of
any party other than those hereto be required, (b) an event that would cause
Issuer to be liable to any party, or (c) an event that would result in the
creation or imposition of any lien, charge, encumbrance on any asset of Issuer.




vi.

Full Disclosure.  None of the representations and warranties made by the Issuer
in this Agreement, contains any untrue statement of a material fact, or omit any
material fact the omission of which would be misleading.




vii.

Contract and Leases.  Issuer is currently carrying on its business and is not a
party to contracts, agreements, or lease other than those items disclosed on the
Issuer Balance Sheet. No person holds a power of attorney from Issuer.




viii.

Compliance with Laws.  To the best of its knowledge, Issuer has complied with
all federal, state, and local statutes, laws, and regulations pertaining to
Issuer.  To the best of its knowledge, Issuer has complied with all federal and
state securities laws in connection with the issuance, sale, and distribution of
its securities.




ix.

Litigation.  Issuer is not (and has not been), except as disclosed in the
Issuers SEC reports, a party to any suit, action, arbitration, or legal,
administrative, or other proceeding, or pending governmental investigation. To
the best knowledge of the Issuer, there is no basis for any such action or
proceeding and no such action or proceeding is threatened against Issuer, and
Issuer is not subject to or in default with respect to any order, writ,
injunction, or decree of any federal, state, local, or foreign court,
department, agency, or instrumentality.








3







--------------------------------------------------------------------------------

x.

Conduct of Business.  From the Issuer Balance Sheet Date to the Closing, Issuer
has conducted its business in the normal course, and has not (1) sold, pledged,
or assigned any assets, other than in the ordinary course of business; (2)
amended its Certificate of Incorporation or ByLaws; (3) declared dividends;  (4)
redeemed or sold stock or other securities; (5) incurred any liabilities, other
than in the ordinary course of business; (6) acquired or disposed of any assets,
other than in the ordinary course of business; (7) entered into any contract,
other than in the ordinary course of business; (8) guaranteed obligations of any
third party; or (9) entered into any other transaction, other than in the
ordinary course of business.




xi.

Documents.  All minutes, consents, or other documents pertaining to Issuer to be
delivered at Closing shall be valid and in accordance with the laws of the State
of Arizona.




xii.

Title.  At the Closing all shares issued to Shareholders shall be
non-assessable; and (ii) free and clear of all liens, security interests,
pledges, charges, claims, encumbrances and restrictions of any kind, except as
otherwise created by Company and except as pursuant to the Pledge Agreement.
 There is no applicable local, state, or federal law, rule, regulation, or
decree which would, as a result of the issuance of the Shares to Shareholders,
impair, restrict, or delay Shareholders voting rights with respect to the Issuer
Shares.




xiii.

Brokers.  Issuer has not retained any Broker or finder to which compensation
would be due in connection with this transaction.




3.

REPRESENTATIONS AND WARRANTIES OF COMPANY. Company represents and warrants to
Issuer the following:




i.

Organization.  The Company is a corporation duly organized, validly existing,
and in good standing under the laws of North Carolina, and it has all necessary
corporate powers to own properties and carry on a business, and is duly
qualified to do business and is in good standing in the jurisdictions where
qualification is required.  All actions taken by the incorporators, directors,
and stockholders of Company have been valid and in accordance with the laws of
the State of North Carolina.




ii.

Capital.  The authorized capital stock of Company consists of (Ten Thousand)
shares of common stock, $1.00 par value, of which (Ten Thousand) shares are
issued and outstanding (the “Shares”).  The Shareholders are the sole record and
beneficial owners of the Shares and have sole management and dispositive power
over the Shares.  The Shares were validly issued and are fully paid,
non-assessable and free of pre-emptive rights.  At Closing, there will be no
outstanding subscriptions, options, rights, warrants, convertible securities, or
other agreements or commitments obligating the Company to issue or to transfer
from treasury any additional shares of its capital stock.








4







--------------------------------------------------------------------------------

iii.

Financial Statements.   Within 4 days days of the Closing, Company shall engage,
Most and Company, LLC, New York, an auditor, practicing before the SEC, to audit
the books and records of the Company in accordance with GAAP. Company warrants
and represents that the audit will be completed within 60 days of the Closing,
and that the appropriate filings with the SEC shall be completed no later than
75 days after the Closing. Any and all costs related to this audit are not the
responsibility of the Company or Shareholders as described within.




iv.

Absence of Changes.  Since June 30, 2006, there has not been any change in the
financial condition or operations of Company, except changes in the ordinary
course of business.




v.

Liabilities.  Company does not have any debt, liability, or obligation of any
nature, whether accrued, absolute, contingent, or otherwise, and whether  due or
to become due, that is not reflected on the Financial Statement attached as
Exhibit B to this Agreement.  Company is not aware of any pending, threatened,
or asserted claims, lawsuits or contingencies involving its capital stock.  




vi.

Ability to Carry Out Obligations.  Company has the right, power, and authority
to enter into and perform its obligations under this Agreement.  The execution
and delivery of this Agreement by Company and the performance by Company of its
obligations hereunder will not cause, constitute, or conflict with or result in
(a) any breach of violation or any of the provisions of or constitute a default
under any license, indenture, mortgage, charter, instrument, articles of
incorporation, bylaw, or other agreement or instrument to which Company is a
party, or by which either of them may be bound, nor will any consents or
authorizations of any party other than those hereto be required; (b) an event
that would cause Company to be liable to any party; or (c) an event that would
result in the creation or imposition of any lien, charge, encumbrance on any
asset of Company.




vii.

Full Disclosure.  None of the representations and warranties made by Company
herein contains any untrue statement of a material fact, or omits any material
fact the omission of which would be misleading.




viii.

Compliance with Laws.  Company has complied with, and is not in violation of any
federal, state, or local statute, law, and/or regulation pertaining to them.
 Company has complied with all federal and state securities laws in connection
with the issuance, sale, and distribution of its securities.




ix.

Litigation.  Company is not (and has never been) a party to any suit, action,
arbitration, or legal, administrative, or other proceeding, or pending
governmental investigation.  To the best knowledge of Company, there is no basis
for any such action or proceeding and no such action or proceeding is threatened
against Company, and Company is not subject to or in default with respect to any
order, wit, injunction, or decree of any federal, state, local, or foreign
court, department, agency, or instrumentality.








5







--------------------------------------------------------------------------------

x.

Conduct of Business.  From June 30, 2006, to the Closing Date, Company has
conducted its business in the normal course, and has not (1) sold, pledged, or
assigned any assets other than in the ordinary course of business; (2) amended
its Certificate of Incorporation or Bylaws; (3) declared dividends; (4) redeemed
or sold stock or other securities except in the ordinary course of business; (5)
incurred any liabilities not in the ordinary course of business; (6) acquired or
disposed of any assets other than in the ordinary course of business; (7)
entered into any contract other than in the ordinary course of business; (8)
guaranteed obligations of any third party; or (9) entered into any other
transactions other than in the ordinary course of business.




xi.

Documents.  To the best of the Company’s knowledge, minutes, consents, or other
documents pertaining to Company and to be delivered by Company to Issuer, are
true, complete, and correct, and are valid and in accordance with applicable
law.




xii.

Title.  The Shares to be delivered to Issuer will be, at closing, free and clear
of all liens, security interests, pledges, charges, claims, encumbrances and
restrictions of any kind.  None of the Shares are subject to any voting trust or
agreement.  No person holds or has the right to receive any proxy or similar
instrument with respect to the Shares, except as provided in this Agreement.
 Company is not a party to any agreement that offers or grants to any person the
right to purchase or acquire any of the Shares.  There is no applicable local,
state, or federal law, rule, regulation, or decree which would, as a result of
the transfer of the Shares to Issuer, impair, restrict, or delay Issuer’s voting
rights with respect to the Shares.




xiii.

Counsel.  Company and Shareholders represent and warrant that prior to Closing,
that they are represented by independent counsel or have had the opportunity to
retain independent counsel to represent them in this transaction and that prior
to Closing, Counsel for the Company and Shareholders have not represented either
the Issuer or Issuer’s stockholders in any manner whatsoever known to the
Company.




xiv.

Brokers.  Company and/or Shareholders have not retained any broker for which
fees would become due as a result of this transaction.




xv.

Conflicts of Interests of Issuer   Company and Shareholders have reviewed and
understand the conflicts of interests, if any, between the Issuer and its
officers and directors as disclosed in the Issuers filings with the SEC.  




 4.

INVESTMENT INTENT.  




i.

Restricted Shares.  Shareholders understand that (A) the Issuer Shares
Shareholders are receiving from Issuer under this Agreement have not been
registered under the Securities Act of 1933, as amended (“the Act”) or the
securities laws of any state, based upon an exemption from such registration
requirements pursuant to Section 4(2) of the Act; (B) the Issuer Shares are and
will be “restricted securities”, as said term is defined in Rule 144 of the
Rules and Regulations promulgated under the Act; and (C) the Issuer Shares may
not be sold or otherwise transferred unless exemptions from such registration
provisions are available with respect to said resale or transfer or the shares
have been registered under the Act.





6







--------------------------------------------------------------------------------




ii.

Transferability.  Shareholders will not sell or otherwise transfer any of the
Issuer Shares, any interest therein until (A) the Issuer Shares shall have first
been registered under the Act and/or all applicable state securities laws; or
(B) Shareholders shall have first delivered to Issuer a written opinion of
counsel, which counsel and opinion (in form and substance) shall be reasonably
satisfactory to Issuer, to the extent that the proposed sale or transfer is
exempt from the registration provisions of the Act and all applicable state
securities laws.




iii.

Investment Intent.  Shareholder is acquiring the Issuer Shares for Investment
purposes only, without a view for resale or distribution thereof.




iv.

Legend.  Shareholder understands that the certificates representing the Issuer
Shares will bear the following legend:




The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, and may not be sold, transferred,
further pledged, hypothecated or otherwise disposed of in absence of (i) an
effective registration statement for such securities under said Act or (ii) an
opinion of company counsel that such registration is not required.




5.

CLOSING.  The Closing of the share exchange and the transactions contemplated by
this Agreement (the “Closing”) shall be on or before August 16th, 2006, which
date may be extended upon written mutual consent of Issuer and Company.  Closing
of this transaction is subject to the completion of due diligence by the Issuer
and the complete delivery of all documentation necessary to effect this
transaction, including but not limited to a formal employment agreement to be
executed by and between Company and Paul Wortham as President and CEO, which
agreement will provide among other things, base annual salaries, commission
bonus provisions, and other acceptable terms to the parties, and a consulting
agreement with David Siegel, which provides for minimum compensation of
$14,000.00

 

6.

DOCUMENTS TO BE DELIVERED AT CLOSING.




i.

By Issuer:




(1)

Resolution of the Board of Directors authorizing the issuance of  certificates
for the number of shares to be delivered to Shareholders pursuant to Schedule
6(i)(1).




(2)

Schedule for the number of Issuer shares registered in the name of Shareholders
pursuant to schedule 6(i)(1).




(3)

Certificates for the number of Issuer shares registered in the name of Issuer
pursuant to Schedule 6(i)(1).




(4)

Such other resolutions of Issuer’s stockholders and/or directors as may
reasonably be required by Company and Shareholders.





7







--------------------------------------------------------------------------------




(5)

Such other agreements relating to the transaction as may reasonably be required
by the Company or Shareholders.




(6)

Certificate of Good Standing from the State of Arizona.




(7)

Copy of the 8K to be filed with the SEC, if applicable.




(8)

Copy of a draft press release for review and approval.




(9)

Warrant for 200,000 shares of Issuer common stock.




(10)

Employment Agreement, Paul Wortham




(11)

Consulting agreement, David Siegel







ii.

By Company and Shareholders:




(1)

Delivery to the Issuer, certificates evidencing the Shares, and such stock
powers as are required in order to transfer to Issuer good and marketable title
to the Shares.




(2)

Resolution by the Board of Directors approving the transaction.




(3)

Copies of the business and corporate records of Company, including but not
limited to correspondence files, bank statements, checkbooks, savings account
books, minutes of stockholder and directors meetings, corporate bylaws,
financial statements, stockholder listings, stock transfer records, agreements,
and contracts and any and all other information required and utilized in the
operation of the business.




(4)

A certificate of good standing from the State of North Carolina.




(5)

Such other resolutions of Company and Shareholders and/or directors as may
reasonably be required by Issuer.




(6)

Such other agreements relating to the transaction as may reasonably be required
by the Issuer.







7.

ARBITRATION.  Any controversy or claim arising out of, or relating to, this
Agreement, or the making, performance, or interpretation thereof, shall be
settled by arbitration in Phoenix, Arizona, in accordance with the Commercial
Rules of the American Arbitration Association then existing.  The arbitrator
assigned shall have authority and power to decide all arbitratible issues.
 Judgment on the arbitration award may be entered in any court having
jurisdiction over the subject matter of the controversy. The prevailing party in
such claim or controversy shall be entitled to recover all costs and expenses of
such claim or controversy, including attorney’s fees from the non-prevailing
party.





8







--------------------------------------------------------------------------------

8.

POST-CLOSING AGREEMENTS.




i.

Further Assurances.  The parties shall execute such further documents and
perform such further acts, as may be necessary to effect the transactions
contemplated hereby, on the terms herein contained and otherwise to comply with
the terms of this Agreement, provided, that, except as contemplated by this
Agreement, no party shall be required to waive any right or incur an obligation
in connection therewith.




ii.

Indemnification of Directors and Officers.  For at least seven (7) years after
the Closing Date, Issuer shall (a) maintain in effect the current provisions
regarding the indemnification of officers and directors contained in Issuer’s
Certificate of Incorporation and Bylaws; provided, however, Issuer may adopt new
indemnification provisions no less favorable than the current provisions as to
the persons who served as directors and officers of Issuer prior to the Closing
Date; and (b) indemnify the persons who served as directors and officers of
Issuer prior to the Closing Date to the fullest extent to which Issuer is
permitted to indemnify such officers and directors under its Certificate of
Incorporation and ByLaws and applicable law as in effect immediately prior to
the Closing Date.




iii.

Press Release Issuer and Shareholders agree that no public announcement of the
specifics of this transaction or a disclosure of the parties to this agreement
will be made until the 8K filing with the SEC is completed and on record if
applicable, or until the Issuer has authorized the release. The parties hereto
agree that they will take steps to insure that this provision is adhered to by
Issuer and Shareholders principals, employees, agents and representatives.




9.

MISCELLANEOUS.




i.

Captions and Headings.  The headings throughout this Agreement are for
convenience and reference only, and shall in no way be deemed to define, limit,
or add to the meaning of any provision of this Agreement.




ii.

No Oral Change.  This Agreement and any provision hereof may not be waived,
changed, modified, or discharged orally, but only by an agreement in writing
signed by the party against whom enforcement of any waiver, change,
modification, or discharge is sought.




iii.

Non Waiver.  Except as otherwise expressly provided herein, no waiver of any
covenant, condition, or provision of this Agreement shall be deemed to have been
made unless expressly in writing and signed by the party against whom such
waiver is charged; and (1) the failure of any party to insist in any one or more
cases upon the performance of any of the provisions, covenants, or conditions of
this Agreement or to exercise any option herein contained shall not be construed
as a waiver or relinquishment for the future of any such provisions, covenants,
or conditions; (2) the acceptance of performance of any thing required by this
Agreement to be performed with knowledge of the breach or failure of a covenant,
condition, or provision hereof shall not be deemed a waiver of such breach or
failure; and (3) no waiver of any party of one breach by another party shall be
construed as a waiver with respect to any subsequent breach.





9







--------------------------------------------------------------------------------




iv.

Time of Essence.  Time is of the essence of this Agreement and of each and every
provision hereof.




v.

Entire Agreement.  This Agreement contains the entire Agreement and
understanding between the parties hereto, and supersedes all prior agreements
and understandings.




vii.

Notices.  All notices, requests, demands, and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given on the
third day after mailing if mailed to the party to whom notice is to be given, by
first class mail, registered or certified, postage prepaid, and properly
addressed, and by fax, as follows:




Issuer:

                          Attention:  R. Thomas Kidd, CEO

                                           Greens Worldwide Incorporated

                                           346 Woodland Church Road

                                           Hertford, NC 27944




Company and Shareholders:

Tarheel Tour, Inc.

9548-D Mt. Holly Huntersville Road #109

Huntersville, NC 28078




vi.

Counterparts.  This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.




IN WITNESS WHEREOF, the undersigned has executed this Agreement this 8th day of
August, 2006.




Tarheel Tour, Inc.  

                                               Greens Worldwide Incorporated
          

(COMPANY)







By:         s/ Paul Wortham                             

By:             s/ R. Thomas Kidd                      

       Its President

Its CEO







SHAREHOLDERS:                                      




              s/Paul Wortham                               

         Paul Wortham







              s/ David Siegel                                

         David Siegel







             s/ Mike Lincoln                                

        Mike Lincoln





10





